Citation Nr: 1528238	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  10-12 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an increased disability rating for right knee degenerative joint disease, currently evaluated as 30 percent disabling.

2.  Entitlement to a compensable rating for limitation of motion of the right knee for the period prior to November 3, 2014, and entitlement to a rating greater than 40 percent disabling for limited extension of the right knee, beginning November 3, 2014.  

3.  Entitlement to an increased disability rating for left knee degenerative joint disease, currently evaluated as 20 percent disabling.  

4.  Entitlement to a compensable rating for limitation of motion of the left knee for the period prior to November 3, 2014, and entitlement to a rating greater than  30 percent disabling for limited extension of the left knee, beginning November 3, 2014.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from April 1966 to March 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction is now with the RO in Los Angeles, California.  

In a February 2015 decision, the RO assigned a separate rating of 40 percent for limitation of extension for the Veteran's service-connected right knee disability and a separate rating of 30 percent for limitation of extension for the Veteran's service-connected left knee disability.  Despite grants of separate ratings for right and left knee disabilities, the Veteran has not been awarded the highest possible evaluations, and his claims remain in appellate status.  A.B. v. Brown, 6 Vet. App. 35 (1993).  


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's right knee disability has been manifested by severe instability.  

2.  Prior to November 3, 2014, the Veteran's right knee had forward flexion ending at 130 degrees, and extension ending at 0 degrees with pain and weakness; as of November 3, 2014, the Veteran's right knee disability has been manifested by complaints which include pain, weakness, swelling, fatigability, and tenderness, with flexion limited to no less than 70 degrees and extension limited to no more than 30 degrees.  

3.  For the entire appeal period, the Veteran's left knee disability has been manifested by instability which is no worse than moderate.  

4.  Prior to November 3, 2014, the Veteran's left knee had forward flexion ending at 140 degrees, and extension ending at 0 degrees with pain and weakness; as of November 3, 2014, the Veteran's left knee disability has been manifested by complaints which include pain, and instability, with flexion limited to no less than 70 degrees and extension limited to no more than 20 degrees.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 percent for right knee instability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.21, 4.31, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5257 (2014).

2.  The criteria for a 10 percent rating for painful motion of the right knee for the period prior to November 3, 2014, have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.21, 4.31, 4.40, 4.45, 4.59, 4.71a, DCs 5203, 5210, 5256, 5260, 5261 (2014).

3. The criteria for a disability rating in excess of 40 percent for limitation of motion of the right knee for the period beginning on November 3, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.21, 4.31, 4.40, 4.45, 4.59, 4.71a, DCs 5203, 5210, 5256, 5260, 5261 (2014).

4.  The criteria for a disability rating in excess of 20 percent for left knee instability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.21, 4.31, 4.40, 4.45, 4.59, 4.71a, DC 5257 (2014).

5.  The criteria for a 10 percent rating for painful motion of the left knee for the period prior to November 3, 2014, have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.21, 4.31, 4.40, 4.45, 4.59, 4.71a, DCs 5203, 5210, 5256, 5260, 5261 (2014).

6.  The criteria for a disability rating in excess of 30 percent for limitation of motion of the left knee for the period beginning on November 3, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.21, 4.31, 4.40, 4.45, 4.59, 4.71a, DCs 5203, 5256, 5260, 5261 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2014).  VA provided adequate notice in a letter sent to the Veteran in April 2009.

Next, VA has a duty to assist the claimant in the development of the claim. This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service and VA treatment records.  Also, VA afforded the Veteran relevant examinations in May 2009 and November 2014.  The resulting examination reports described the Veteran's bilateral knee disability, took into consideration the relevant history, and provided an adequate rationale for the conclusions reached.  The Board finds these examinations to be adequate for rating purposes.  Additional explanation is appropriately found in the merits section of the instant document.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

II.  Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2014).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2014); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2014).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2014).  

As to claims of entitlement to an increased evaluation, as opposed to a higher initial evaluation, "the relevant temporal focus . . . is on the evidence concerning the state of the disability from the period one year before the claim was filed until VA makes a final decision on the claim." Hart v. Mansfield, 21 Vet. App. 505, at 509 (2007).   This is because the effective date of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year of such date. 38 U.S.C.A. § 5110 (b) (2) (West 2014).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In determining the appropriate rating for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2014).  The factors of joint disability include more movement than normal, less movement than normal, weakened movement, incoordination, excess fatigability, painful movement, swelling, deformity, or disuse atrophy.  38 C.F.R. § 4.45 (2014).  Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014); Burton v. Shinseki, 25 Vet. App. 1 (2011).  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999).  A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  See 38 C.F.R. § 4.40; see also Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell, 25 Vet. App. at 43, quoting 38 C.F.R. § 4.40.  

Standard motion of a knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.  Limitation of leg motion is governed by DCs 5260 and 5261.  DC 5260 concerns limitation of leg flexion.  A 10 percent evaluation is for application where flexion is limited to 45 degrees.  A 20 percent evaluation is for application where flexion is limited to 30 degrees, and a 30 percent rating applies where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.

DC 5261 pertains to limitation of leg extension.  Under that Code section, a 30 percent rating applies where extension is limited to 20 degrees.  A 40 percent rating applies where extension is limited to 30 degrees.  A 50 percent rating applies where extension is limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

Under DC 5257, a 10 percent rating contemplates slight knee impairment due to recurrent subluxation or lateral instability.  A 20 percent rating contemplates moderate impairment due to recurrent subluxation or lateral instability, and a maximum 30 percent rating is warranted for severe impairment.  38 C.F.R. § 4.71a, DC 5257.

Words such as mild, moderate, severe, and pronounced are not defined in the schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just. 38 C.F.R. § 4.6 (2014).

DC 5256, which addresses ankylosis of the knee, will also be considered.  Under DC 5256, extremely unfavorable ankylosis in flexion at an angle of 45 degrees or more warrants a 60 percent rating.  Knee ankylosis in flexion between 20 and 45 degrees warrants a 50 percent rating, while knee ankylosis in flexion between 10 and 20 degrees warrants a 40 percent rating.  A favorable angle in full extension, or slight flexion between 0 and 10 degrees warrants a 30 percent rating. 38 C.F.R. § 4.71a, DC 5256.

VAOPGCPREC 9-2004 (September 17, 2004) holds that a claimant who had both limitation of flexion and limitation of extension of the same leg must be rated separately under DCs 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.

Further, regarding the question of entitlement to separate evaluations, VAOPGCPREC 23-97 provides that a claimant who has arthritis and instability of the knee may, in some circumstances, be rated separately under DCs 5003 and 5257.  VAOPGCPREC 9-98.

DC 5003 in turn provides that degenerative arthritis (that is established by X-ray findings) will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. 

When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, DC 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  

II.A. Factual History

VA treatment records from November 2008 document radiographic images of the Veteran's knees.  There were no fractures or dislocations.  The images did show advanced osteoarthritis of both knees.  There was marked narrowing of the medial joint compartment, worse on the right.  The interpreting staff reached an impression of advanced osteoarthritis bilaterally, slightly worse on the right.  

Shortly after he filed his claims, The Veteran underwent an examination for his knees in May 2009.  Presenting, the Veteran complained of constant pain in his knees that was burning and sharp.  From 1 to 10, 10 being the worst pain, the Veteran reported his pain level as 10.  The pain would be elicited by physical activity and relieved by medication.  During times of pain, reported symptoms were stiffness, lack of endurance, locking, fatigability, and dislocation.  As a result, the Veteran reported the use of a cane as a walking aid.     

Regarding any musculoskeletal deficiencies in his knees, the examiner found that the Veteran's posture and gait were within normal limits.  Leg length from the anterior superior iliac spine to medial malleolus was 83 cm bilaterally.  The Veteran's feet showed no sign of abnormal weight bearing or breakdown, callosities, or unusual shoe wear pattern.  The examiner noted again that ambulation required the use of a cane due to the Veteran's knees giving away as a result of instability.  

A physical examination of the right knee showed weakness and tenderness.  Edema, effusion, redness, heat, guarding of movement, and subluxation were not present.  Forward flexion ended at 130 degrees, and extension ended at 0 degrees.  After repetitive-use testing, joint function of the right knee was additionally limited by pain, weakness, and lack of endurance.  Pain constituted the major portion of the functional impact after repetitive use.  The examiner noted that joint function was not additionally limited in degree of range of motion in the right knee after repetitive-use testing.  The anterior and posterior cruciate ligaments stability test of the right knee was within normal limits.  However, the medial and lateral collateral ligaments stability test was abnormal with severe instability.  Additionally, the medial and lateral meniscus test of the right knee was abnormal with a slight degree of severity.  

The examiner's physical examination of the left knee showed tenderness.  Edema, effusion, redness, heat, guarding of movement, and subluxation were not present.  Forward flexion ended at 140 degrees, and extension ended at 0 degrees.  After repetitive-use testing, joint function of the left knee was additionally limited by pain.  The joint function on the left was not additionally limited by fatigue, weakness, lack of endurance, or incoordination.  Joint function was not additionally limited in degree of range of motion in the left knee after repetitive-use testing.  Of all the stability tests, the Veteran's left knee was abnormal with a slight degree of instability for the medial and lateral collateral ligaments stability test.  

Next, a September 2009 VA treatment note documents the Veteran presenting for treatment for his knees.  The Veteran explained that his knee pain limited his daily activities, causing problems while climbing stairs, sitting up from chairs, bending down, or standing in one position for a prolonged time.  He also described not being able to walk more than 2 blocks without experiencing severe pain, or having trouble driving due to the required position.  The attending physician took note of the November 2008 x-ray images showing severe osteoarthritis in the bilateral knees.  

Intervening VA treatment records document another series of x-ray images of the Veteran's knees in March 2010, revealing severe osteoarthritis of the knees bilaterally with progression on the left compared to the previous x-ray images from November 2008.  The chondrocalcinosis bilaterally was more pronounced.  

VA afforded the Veteran another examination for his knees in November 2014.  Describing the severity of his knee disabilities, the Veteran rated the pain on his left knee at 8 out of 10 and at 10 out of 10 for his right knee.  The Veteran reported instability in both knees with ambulation with buckling and locking.  The Veteran also described a history of flare-ups that occurred after standing longer than 10 to 15 minutes or after walking one block.  Additionally, the Veteran could not sit in a car for longer than 30 minutes without cramps bilaterally and swelling in his right knee.  There was objective evidence of severe tenderness on palpation of the medial joint line of the right knee and moderate tenderness on palpation of the medial joint line of the left knee.  

Regarding the Veteran's right knee, initial range of motion measurements showed flexion ending at 80 degrees and extension ending at 30 degrees.  The examiner noted pain that caused functional loss during the range of motion testing for both flexion and extension.  After repetitive-use testing, flexion ended at 70 degrees and extension ended at 30 degrees.  The examiner reported that pain, lack of endurance, and incoordination significantly limited functional ability with repeated use over a period of time.  Regarding flare-ups, the examiner found that pain, lack of endurance, and incoordination significantly limited functional ability with flare-ups.  Range of motion during flare-ups was limited to flexion to 70 degrees and extension to 30 degrees.

As to his left knee, initial measurement of the range of motion showed flexion ending at 90 degrees and extension ending at 20 degrees.  The examiner noted pain that caused functional loss during the range of motion testing for both flexion and extension.  After repetitive-use testing, flexion ended at 80 degrees and extension ended at 20 degrees.  The examiner reported that pain significantly limited functional ability with repeated use over a period of time.  Regarding flare-ups, the examiner found that the Veteran's range of motion was additionally limited to flexion to 70 degrees and extension to 20 degrees.  The left knee functional loss was due to pain.  

After performing the anterior, posterior, medial, and lateral instability tests, the examiner was unable to find any evidence of joint instability in the bilateral knees.  Citing to the radiographic images from March 2010, the examiner noted the impression then of severe osteoarthritis of the knees bilaterally with progression on the left compared to previous tests.  There was more pronounced chondrocalcinosis bilaterally.  The examiner also found objective evidence of crepitus.  

With regard to the functional impact of the Veteran's knees, the examiner explained that the Veteran's bilateral knee condition impacted his ability to sit longer than 30 minutes due to cramping in his legs, stand or walk longer than 10 minutes or climb up or down stairs because of the resulting severe knee pain.  

The Board notes that the November 2014 examiner found that the Veteran had ankylosis of both knees.  However, the same examiner in a February 2015 addendum to the November 2014 examination report noted that the previous report had mistakenly identified ankylosis in the bilateral knees when the Veteran's knees did not have any ankylosis.  

Last, the May 2008 and November 2014 examiners noted that the Veteran had scars on the left and right knees due to previous surgeries.  The May 2009 examiner noted that the Veteran had a scar located on the right knee.  The scar was linear and measured 10 cm by 0.3 cm.  On examination, the scar was not painful, there was no skin breakdown, inflammation and edema were absent, and there was no keloid formation.  The examiner noted that the scar was superficial with no underlying tissue damage.  There was no limitation of motion or function as a result of the scar.  This same scar was discussed in the November 2014 examination.  Then, the examiner measured the scar as 10 cm by 0.5 cm.  The examiner noted that this scar was not painful or unstable.  The November 2014 examiner also noted a scar measuring 3.5 cm by 0.5 cm on the left anterior knee.  With regards to this left knee scar, the examiner also concluded that the scar was not painful or unstable.  

The Board is not aware of any other evidence relevant to the Veteran's claims now before the Board.  

II.A. Instability  

Over the course of the appeal, the Veteran's right and left knees have been evaluated as 30 percent and 20 percent, respectively, disabling under DC 5257.  The Board notes that no evidence of record shows any sign of subluxation in the bilateral knees.  The Board also notes the Veteran's lay statements of record and the May 2009 and November 2014 examinations that document the use of a cane to help address the Veteran's knee instability.  

For the entire appeal period, a disability rating in excess of 30 percent for right knee instability is not warranted.  In this case, the evidence reveals that the Veteran has severe osteoarthritis of the right knee, as shown by the November 2008 and March 2010 radiographic reports.  In the May 2009 VA examination, the medial and lateral collateral ligaments stability test was abnormal with severe instability, and the medial and lateral meniscus test of the right knee was abnormal with a slight degree of severity.  The November 2014 VA examination did not show instability in the Veteran's right knee.  Thus, the May 2009 VA examination documents the most severe symptoms in the Veteran's right knee with regards to instability.  A 30 percent disability rating is warranted under DC 5257 for lateral instability of the Veteran's right knee because the May 2009 examination showed severe lateral instability.  Since a 30 percent disability rating is the highest available rating under DC 5257, a higher disability rating under that code is not applicable.  

Turning to instability of the Veteran's left knee, the May 2009 examination report showed that Veteran's left knee was abnormal with a slight degree of instability for the medial and lateral collateral ligaments stability test.  The RO subsequently assigned a 20 percent disability rating under DC 5257 for moderate lateral instability in the left knee.  The November 2014 examination did not document any instability in the left knee.  There is no other medical evidence of record pertaining to left knee stability.  Thus, the Board finds that a higher disability rating for lateral instability of the left knee is not warranted.  The Veteran's left knee instability must be severe in order to warrant an increased disability rating of 30 percent.  38 C.F.R. § 4.71a, DC 5257.  

In conclusion, the Board finds that disability ratings in excess of 30 percent for right knee instability and 20 percent for left knee instability are not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim with regard to DC 5257, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

II.B. Limitation of Motion

Effective November 3, 2014, the Veteran's right and left knee disabilities were separately evaluated as 40 percent and 30 percent disabling, respectively, under DC 5261, based on limitation of extension.  

The Board finds that a separate disability rating in excess of 40 percent under DC 5261 is not warranted for the Veteran's right knee as of November 3, 2014.  At the May 2009 examination, right knee forward flexion ended at 130 degrees, and extension ended at 0 degrees.  After repetitive-use testing, joint function of the right knee was additionally limited by pain, weakness, and lack of endurance, but the examiner noted that joint function was not additionally limited in degree of range of motion in the right knee after repetitive-use testing.  Subsequent to the May 2009 report, there is no medical evidence of record that document limitation of motion in the Veteran's right knees until the November 2014 examination.  At that examination, right knee flexion ended 80 degrees, and extension ended at 30 degrees.  The examiner noted pain that caused functional loss during the range of motion testing for both flexion and extension.  After repetitive-use testing, flexion ended at 70 degrees and extension ended at 30 degrees.  The examiner reported that pain, lack of endurance, and incoordination significantly limited functional ability with repeated use over a period of time.  Thus, as of November 3, 2014, the Veteran's extension of his right leg was limited to 30 degrees.  Because extension was not limited to 45 degrees at any point, a higher rating under DC 5261 is not warranted.

Moving to the Veteran's left knee, the Board finds that a separate disability rating in excess of 30 percent under DC 5261 is not warranted for the Veteran's left knee as of November 3, 2014.  At the May 2009 examination, left knee flexion and extension were normal.  After repetitive-use testing, joint function of the left knee was additionally limited by pain, but joint function was not limited in degree of range of motion.  The next available evidence, the November 2014 VA examination, shows initial range of motion from 20 degrees extension to 90 degrees flexion.  After repetitive use testing, flexion ended at 80 degrees and extension ended at 20 degrees.  The examiner further noted additional limitation of motion during left knee flare-ups, further restricting left knee flexion to 70 degrees but not limiting extension to more than 20 degrees.  Thus, as of November 3, 2014, extension of the Veteran's left leg was limited to 20 degrees.  Because extension was not shown to be limited to 30 degrees, a disability rating in excess of 30 percent is not warranted under DC 5261.

Next, a separate rating under DC 5260 is not warranted for the Veteran's right or left knees, even when considering the Veteran's additional functional impairment due to pain and other factors set forth in 38 C.F.R. §§ 4.40 and 4.45.  Based on the Veteran and the November 2014 examiner's reports, right or left knee flexion was not limited to 60 degrees.  Thus, a separate rating is not warranted under DC 5260.  Also, there was no ankylosis of the right or left knees during any point in the appeal period, so a higher rating under DC 5256 is not warranted for either knee on this basis.  

The Board has considered the Veteran's functional impairment due to pain and other factors set forth in 38 C.F.R. §§ 4.40, 4.45, and 4.59.  For the period prior to November 3, 2014, the Board notes that there objective evidence of pain on range of motion testing during May 2009, which was not compensated in the evaluation for instability, thus, the Board finds that a separate rating of 10 percent disabling is warranted for this time period for painful motion. See 38 C.F.R. §§ 4.59, 4.71a, DC 5010 (2014).  A rating greater than 10 percent is not warranted as there is no evidence of additional limitation of motion on repetitive testing, and no fatigability or incoordination. With regard to the period beginning on November 3, 2014, the Board acknowledges the Veteran also had additional limitations with pain and weakness on repetitive use testing during the November 2014 VA examination.  However, despite the additional limitations due to pain and weakness, he retained right knee flexion to 70 degrees and extension to 30 degrees with left knee flexion to 70 degrees and extension to 20 degrees.  Moreover, the Board finds that his painful motion and weakness are compensated as part of his assigned ratings for limitation of motion and a separate rating for painful motion is no longer warranted as of November 3, 2014. 

II.C. Other Considerations

The evidence reflects that the Veteran has scars on his right and left knee resulting from surgeries to treat his disability.  Thus, the Board has also considered whether he is entitled to separate ratings for surgical scars on the left and right knees.  After a review of the May 2009 and November 2014 examination reports, the Board finds that separate compensable evaluations for right and left knee scars are not warranted.  As noted above, the May 2009 and November 2014 examiners noted that the Veteran had scars on the left and right knees due to previous surgeries.  These references do not support the assignment of a separate rating for any of the scars located on the Veteran's right or left knees as they are not deep and do not cause limited motion in an area that exceeds six square inches (39 square centimeters); are not deep and nonlinear in an area of at least six square inches (39 square centimeters) but less than 12 square inches (77 square centimeters); are not superficial without causing limited motion or superficial and nonlinear in an area of 144 square inches (929 square centimeters) or greater; are not superficial and unstable or painful on examination; and none of the scars limits the Veteran's right or left knee function. See 38 C.F.R. § 4.118, DCs 7801-7805 (2007).


ORDER

Entitlement to a disability rating in excess of 30 percent for right knee instability is denied. 

Entitlement to a 10 percent rating for painful motion of the right knee for the period prior to November 3, 2014, is granted.

Entitlement to a rating greater than 40 percent for limitation of motion of the right knee for the period beginning on November 3, 2014, is denied.

Entitlement to a disability rating in excess of 20 percent for left knee instability is denied. 

Entitlement to a 10 percent rating for painful motion of the left knee for the period prior to November 3, 2014, is granted.

Entitlement to a rating greater than 30 percent for limitation of motion of the left knee for the period beginning on November 3, 2014, is denied.




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


